1 September 2021
Via ECF

Hon. William F. Kuntz, II
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: Plaintiffs 1-21 v. County of Suffolk, Civil Case No. 15-CV-2431 WFK-LB (E.D.N.Y.)

Dear Judge Kuntz,

        I am one of the attorneys with LatinoJustice PRLDEF representing plaintiffs in the
above-captioned matter. I am President & General Counsel to LatinoJustice PRLDEF but on 7
September 2021 I will no longer serve in that capacity. I write to respectfully request my
withdrawal as counsel. Jose Perez, Jackson Chin and Fulvia Vargas De Leon, attorneys with
LatinoJustice PRLDEF, will continue to represent plaintiffs in its behalf. Given their continued
representation as plaintiff’s counsel in this matter, I submit my withdrawal as counsel will have
no material effect on the case schedule in this matter nor will it prejudice any party to this
action. Accordingly, I respectfully request that the Court relieve me as counsel for plaintiffs in
this action and that the official court docket and CM/ECF distribution list be amended to reflect
this change.

       Thank you for your attention to this request.

                                             Respectfully submitted,



                                             _____________________
                                             Juan Cartagena
                                             LatinoJustice PRLDEF
                                             jcartagena@latinojustice.org


cc: By ECF
